 

DEBT SETTLEMENT AGREEMENT

 

This DEBT SETTLEMENT AGREEMENT (this “Agreement”) is dated August 4, 2017 (the
“Effective Date”), by and between Carebourn Capital, L.P. (“HOLDER”), and
Textmunication Holdings, Inc., a Nevada corporation (“TXHD”).

 

R E C I T A L S:

 

WHEREAS, TXHD issued a convertible promissory note in the principal amount
of$30,500.00 to the HOLDER (the “Note”) on November 5, 2015, which was amended
on July 12, 2016 to reflect an addition of $15,250.00 in principal to the
balance of the Note;

 

WHEREAS, HOLDER sold an interest in the Note worth $30,500.00 to a third party,
but retained the remaining $15,250.00 interest in the Note; and

 

WHEREAS, HOLDER and TXHD desire to settle all of the outstanding obligations
under the remaining amounts due under the Note, as further provided herein.

 

NOW, THEREFORE, in consideration of the premises and of the terms and conditions
herein contained, the parties mutually agree as follows:

 

1. Settlement of Note.

 

1.1 Settlement. TXHD and HOLDER agree to settle all of the outstanding
principal, interest, and penalties owed under the Note as follows: the HOLDER
shall be entitled to convert all amounts owed under the Note, pursuant to the
terms of the Note, provided, however, that all remaining amounts owed under the
Note shall be deemed forgiven by the HOLDER after TXHD’s issuance of an
aggregate total of 70,000,000 shares of its common stock (the “Settlement
Shares”) to HOLDER pursuant to such conversion(s). For the avoidance of doubt,
the HOLDER shall be entitled to effectuate such conversion(s) under the Note in
the amounts and at such times as the HOLDER desires in HOLDER’s sole discretion,
provided, however, that the aggregate amount of shares of common stock to be
issued to HOLDER pursuant to such conversion(s) shall not exceed the Settlement
Shares. Further, TXHD’s current transfer agent is Worldwide Stock Transfer, LLC
(“Worldwide”), and TXHD shall not terminate Worldwide as TXHD’s transfer agent
until the HOLDER has sold all of the Settlement Shares.

 

2. Representations and Warranties of TXHD.

 

2.1 Authorization. The execution, delivery and performance by TXHD of this
Agreement and the performance of all of TXHD’s obligations hereunder have been
duly authorized by all necessary corporate action, and this Agreement has been
duly executed and delivered by TXHD. This Agreement constitutes the valid and
binding obligation of TXHD enforceable in accordance with its terms. The
execution and performance of the transactions contemplated by this Agreement and
compliance with its provisions by TXHD will not conflict with or result in any
breach of any of the terms, conditions, or provisions of, or constitute a
default under, its Certificate of Incorporation or Bylaws or any agreement to
which TXHD is a party or by which it or any of its properties is bound.

 

 

  

 

2.3 Binding Obligation. Assuming the due execution and delivery of this
Agreement, this Agreement constitutes the valid and binding obligation of TXHD,
enforceable against TXHD in accordance with its terms.

 

2.4 Holder Release. TXHD, on behalf of itself and its agents, heirs,
representatives, successors and assigns, agrees to fully release, acquit and
forever discharge the HOLDER, and its respective officers, directors, agents,
employees, attorneys, owners, members, affiliates, predecessors, successors and
assigns and all past, present and future officers, directors, agents, employees,
attorneys, owners, members, affiliates, successors, predecessors and assigns,
any one of them, or any combination of them, and anyone or any entity related
thereto from all known or unknown, revealed and concealed, contingent and
non-contingent claims, actions, causes of action, and suits for damages, at law
or in equity, filed or otherwise, and all other claims whatsoever, in law or in
equity, contract or tort, which TXHD ever had or now has against any of the
aforementioned, by reason of any matter that is related to or arising from the
acts and events underlying or giving rise to the Note, the dispute and the
claims asserted therein. This waiver and release does not include TXHD’s rights
to enforce this Agreement and any action or claim that cannot be waived as a
matter of law.

 

2.5 TXHD Release. The HOLDER, on behalf of itself and its agents, heirs,
representatives, successors and assigns, agrees to fully release, acquit and
forever discharge TXHD and its respective agents, employees, attorneys,
predecessors, successors and assigns and all past, present and future agents,
employees, attorneys, successors, predecessors and assigns, any one of them, or
any combination of them, and anyone or any entity related thereto from all known
or unknown, revealed and concealed, contingent and non-contingent claims,
actions, causes of action, and suits for damages, at law or in equity, filed or
otherwise that the HOLDER ever had or now has against any of the aforementioned,
by reason of any matter that is related to or arising from the acts and events
underlying or giving rise to the Note, the dispute and the claims asserted
therein. This waiver and release does not include HOLDER’s rights to enforce
this Agreement and any action or claim that cannot be waived as a matter of law.

 

2.6 HOLDER and TXHD further acknowledge that they may hereafter discover claims
or facts in addition to or different from those which they now know or believe
to exist with respect to the subject matter of the Note, which, if known or
suspected at the time of the execution of this Agreement, may have materially
affected their decision. Nevertheless, the parties hereby waive any rights,
claim or cause of action that existed at the time of the execution of this
Agreement. The parties acknowledge that they understand the significance and
consequence of their release and the specific waiver of all such known and
unknown claims.

 

3. Representations and Warranties of the HOLDER.

 

3.1 Authorization. The HOLDER has full power and authority to enter into this
Agreement, to perform its obligations hereunder and thereunder and to consummate
the transactions contemplated hereby and thereby. This Agreement constitutes a
valid and legally binding obligation of the HOLDER, enforceable in accordance
with the terms.

 

-2-

  

 

3.2 Bona Fide Interest. The HOLDER has not assigned or in any way conveyed any
portion of the remaining principal amount of $15,250.00 under the Note.

 

4. Miscellaneous.

 

4.1 No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the parties and their respective successors
and permitted assigns.

 

4.2 Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the parties and supersedes any
prior understandings, agreements, or representations by or among the parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

 

4.3 Counterparts. This agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

4.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada (without regard to conflict of
laws).

 

4.5 No Waiver/Amendments. Any waiver by any party to this Agreement of any
provision of this Agreement shall not be construed as a waiver of any other
provision of this Agreement, nor shall such waiver be construed as a waiver of
such provision respecting any future event or circumstance. No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by the HOLDER and TXHD.

 

4.6 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

 

4.7 Costs. Each party will bear the costs and expenses incurred by it in
connection with this Agreement and the transaction contemplated thereby.

 

4.8 Survival of Terms. All representations, warranties and covenants contained
in this Agreement or in any certificates or other instruments delivered by or on
behalf of the parties hereto shall be continuous and survive the execution of
this Agreement.

 

4.9 Non-Assignment. This Agreement and the obligations hereunder shall not be
assignable.

 

4.10 Notices. Notices hereunder shall be given only by personal delivery,
registered or certified mail, return receipt requested, overnight courier
service, or telex, telegram, facsimile or other form of electronic mail and
shall be deemed transmitted when personally delivered or deposited in the mail
or delivered to a courier service or a carrier for electronic transmittal or
electronically transmitted by facsimile (as the case may be), postage or charges
prepaid, and properly addressed to the particular party to whom the notice is to
be sent.

 

4.11 Headings. The headings used in this Agreement are for convenience only and
shall not by themselves determine the interpretation, construction or meaning of
this Agreement.

 

4.12 Attorneys’ Fees and Costs. In the event any party to this Agreement shall
be required to initiate legal proceedings to enforce performance of any term or
condition of this Agreement, including, but not limited to, the interpretation
of any term or provision hereof, the payment of moneys or the enjoining of any
action prohibited hereunder, the prevailing party shall be entitled to recover
such sums in addition to any other damages or compensation received, as will
reimburse the prevailing party for reasonable attorneys’ fees and court costs
incurred on account thereof (including, without limitation, the costs of any
appeal) notwithstanding the nature of the claim or cause of action asserted by
the prevailing party.

 

[Signature page to follow]

 

-3-

  

 

IN WITNESS WHEREOF, the HOLDER and TXHD have caused this Agreement to be
executed as of the Effective Date.

 

  HOLDER:         CAREBOURN CAPITAL, L.P.         By: Carebourn Partners, LLC  
a Minnesota limited liability company,
its General Partner         By:     Name: Chip Rice   Title: Managing Member

 

  THE ISSUER:         TEXTMUNICATION HOLDINGS, INC.    
                              By: [ex10-1_001.jpg]   Name: Wais Asefi   Title:
Chief Executive Officer

 

-4-

  

 

 

